UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14D-9 Solicitation/Recommendation Statement under Section 14(D)(4) of the Securities Exchange Act of 1934 UNIONBANCAL CORPORATION (Name of Subject Company) UNIONBANCAL CORPORATION (Names of Person(s) Filing Statement) Common Stock, $1.00 Par Value Per Share (Title of Class of Securities) 908906100 (CUSIP Number of Class of Securities) Richard D. Farman Chairman of the Special Committee of the Board of Directors UnionBanCal Corporation 400 California Street San Francisco, California 94104-1302 (415) 765-2969 (Name, Address and Telephone Number of Person Authorized to Receive Notice and Communications on Behalf of the Person(s) Filing Statement) With a copy to: William S. Rubenstein, Esq. Skadden, Arps, Slate, Meagher & Flom LLP Four Times Square New York, New York 10036 (212) 735-3000 [X]Check the box if the filing relates solely to preliminary communications made before the commencement of a tender offer. The followingcommunication from Masaaki Tanaka, President and Chief Executive Officer of UnionBanCal Corporation, was made available to all UnionBanCal employees on Monday, August 18, 2008, on UnionBanCal’s bank-wide intranet. A Message from the CEO I am very happy to report that this morning we announced that our majority shareholder MUFG/BTMU and our Board of Directors reached an agreement for a merger of our two companies. As part of the merger agreement, the tender offer price per share to our minority shareholders will increase from $63.00 to $73.50. With that step, our Board believes this offer will deliver substantial and fair cash value to stockholders and so they now recommend that stockholders tender their shares to BTMU. The offer values our entire company at more than $10.1 billion – and that is value you have helped create. The formal tender offer is expected to be made by BTMU on or before August 29, 2008.
